Citation Nr: 0319439	
Decision Date: 08/07/03    Archive Date: 08/13/03	

DOCKET NO.  97-20 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a dissecting aortic 
aneurysm. 

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left shoulder, back, and clavicle 
area, with injury to Muscle Group I and traumatic arthritis, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  The 
veteran, who had active service from February 1966 to March 
1967, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In November 1998 
and May 2000 the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  



REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

However, with respect to the issues currently on appeal, the 
record does not reflect that the veteran's claims have been 
adjudicated under the VCAA.  The Board acknowledges that the 
June 2003 Supplemental Statement of the Case contains 
38 C.F.R. § 3.159, the regulation promulgated by the VA to 
enact the VCAA, but the mere inclusion of a regulation does 
not satisfy the notification requirements of the VCAA.  Under 
38 C.F.R. § 3.159(b)(1) when the VA receives a complete 
application for benefits, it will notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  It does not appear that the RO 
notified the veteran of the evidence necessary to 
substantiate his claim.  

In this regard, the veteran submitted two statements from the 
cardiologist who performed surgery on him for the 
thoracoabdominal aortic aneurysm in February 1998, Joseph S. 
Coselli, M.D.  Both statements tend to support the veteran's 
claim.  The RO then obtained four VA examinations before 
obtaining an opinion that was based on a review of all 
medical records contained in the veteran's claims file.  It 
appears that the RO discounted the opinion of Dr. Coselli and 
accepted the opinion offered in the May 2003 addendum to the 
April 2003 VA examination because it was based on a complete 
review of the record.  

However, under the facts and circumstances of this case, the 
Board finds that the veteran should have been notified of the 
medical evidence needed to substantiate his claim.  For 
example, if the opinion of Dr. Coselli was in fact discounted 
because it was not clear if it was based on a review of the 
complete medical record, the veteran should have been advised 
to obtain a further, more comprehensive statement from 
Dr. Coselli or some other physician.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:


1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that all 
notification and assistance requirements 
of the VCAA are satisfied.  

2.  The veteran should be advised of the 
need to submit additional medical 
evidence to substantiate his claim.  In 
particular, the veteran should be advised 
of the need to obtain a medical opinion, 
based on a review of pertinent medical 
records, from Dr. Coselli, M.D., or some 
other physician.  In connection with this 
request to the veteran, the RO should 
ensure that the veteran is provided the 
opportunity to obtain copies of pertinent 
records from his claims file in order to 
submit those records to Dr. Coselli or 
other physician for review including 
copies of service medical records 
pertaining to the veteran's shell 
fragment wound, copies of the December 
1968 and May 1974 VA examination reports, 
the February 1998 pathology consultation 
report from the Methodist Hospital and 
the April 2003 VA examination along with 
the May 2003 addendum to that 
examination.  The veteran should be 
advised that he may obtain a medical 
opinion addressing the etiology of his 
dissecting aortic aneurysm that reflects 
a review, at a minimum, of the medical 
records set forth herein in connection 
with this request.  The veteran should 
advise the reviewing physician that a 
clear rationale for all opinions would be 
helpful and that a discussion of the 
facts and medical principles involved 
would be of considerable assistance in 
substantiating the claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




